EXHIBIT 10.01

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of June 7th, 2017, (this “Agreement”) by
and among Devago, Inc., Nevada corporation (“DVGG”) and 12 Hong Kong Limited, a
Hong Kong Special Administrative Region corporation (“12RT”), and the
Shareholders of 12RT (the “12RT Shareholders”). For purposes of this Agreement
DVGG, 12RT, and the 12RT Shareholders are sometimes collectively referred to as
the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, the 12RT Shareholders and 12RT believe it is in their respective best
interests for the 12RT Shareholders to exchange, Four Million (4,000,000) shares
of 12RT common stock, representing One Hundred (100%) percent of the issued and
outstanding shares of 12RT (the “12RT Shares”),for an aggregate of Fifty Five
Million (55,000,000) shares of DVGG stock, consisting of: (i) Fifty Million
(50,000,000) shares of post forward split (as set forth in Section 5.5 below)
DVGG Common Stock; and, (ii) Five Million (5,000,000) shares of DVGG Series A
Preferred Stock (such shares being hereinafter referred to as the “DVGG
Shares”); and, DVGG believes it is in its best interest and the best interest of
its stockholders to acquire the 12RT Shares in exchange for the DVGG Shares, all
upon the terms and subject to the conditions set forth in this Agreement (the
“Share Exchange”); and,

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and,

 

WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined)12RT shall become a wholly owned subsidiary of DVGG; and,

 

WHEREAS, the Parties agree that the foregoing Recitals are true and correct and
are hereby incorporated into this Agreement by this reference; and,

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF 12RT SHARES FOR DVGG SHARES

 

Section 1.1 Agreements to Exchange 12RT Shares for DVGG Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the 12RT Shareholders shall assign, transfer,
convey and deliver the 12RT Shares to DVGG in consideration and exchange for the
12RT Shares, DVGG shall issue, transfer, convey and deliver the DVGG Shares to
the 12RT Shareholders.

 

Section 1.2 Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at such time and date as the parties hereto shall agree orally or in
writing (the “Closing Date”).

 

Section 1.3 Share Exchange. After Closing and contingent upon the satisfaction
of the terms and conditions set forth in this Agreement, Four Million
(4,000,000) shares of 12RT common stock, representing One Hundred (100%) percent
of the 12RT Shares shall be exchanged and delivered to DVGG and in exchange DVGG
shall exchange and deliver an aggregate of Fifty Five Million (55,000,000)
shares of DVGG stock consisting of: (i) Fifty Million (50,000,000) shares of
post forward split common stock; and, (ii) Five Million (5,000,000) shares of
DVGG Series A Preferred Stock to the 12RT Shareholders.

 



  1

   



 

Section 1.4 Restrictions on DVGG Shares Issued Pursuant to this Agreement. The
DVGG shares to be issued by DVGG pursuant to this Agreement have not been
registered and are being issued pursuant to a specific exemption under the
Securities Act, as well as under certain state securities laws for transactions
by an issuer not involving any public offering or in reliance on limited federal
preemption from such state securities registration laws, based on the
suitability and investment representations made by the 12RT Shareholders to
DVGG. The DVGG Shares of to be issued by DVGG pursuant to this Agreement must be
held and may not be sold, transferred, or otherwise disposed of for value unless
such securities are subsequently registered under the Securities Act or an
exemption from such registration is available, and that the certificates
representing the Shares of DVGG Common Stock issued in the Share Exchange will
bear a legend in substantially the following form so restricting the sale of
such securities:

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.

 

Section 1.5 Share Exchange Procedure. The 12RT Shareholders may exchange their
certificates representing the 12RT Shares by delivering such certificate(s) to
DVGG duly executed and endorsed in blank (or accompanied by duly executed stock
powers duly endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the DVGG Shares to the holder
thereof.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF DVGG

 

DVGG represent, warrant and agree that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1 Corporate Organization

 

A. Devago, Inc. is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, and has all requisite corporate power and
authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
DVGG. “Material Adverse Effect” means, when used with respect to DVGG, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of DVGG, or materially impair the ability of DVGG to perform
its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.

 

B. Copies of the Articles of Incorporation and Bylaws of DVGG with all
amendments thereto, as of the date hereof (the “DVGG Charter Documents”), have
been furnished to 12RT, if so requested, and such copies are accurate and
complete as of the date hereof. The minute books of DVGG are current as required
by law, contain the minutes of all meetings of the DVGG Board and its
stockholders from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the DVGG Board and its
stockholders. DVGG is not in violation of any of the provisions of the DVGG
Charter Documents.

 



  2

   



 

Section 2.2 Capitalization of DVGG.

 

A. The authorized capital stock of DVGG consists of: (i) 100,000,000 shares of
common stock, par value $0.00001, of which 24,582,004 shares of common stock are
issued and outstanding immediately prior to the Share Exchange; (ii) 100,000,000
shares of preferred stock, par value $0.00001, of which NIL shares of preferred
stock are issued and outstanding immediately prior to the Share Exchange.

 

B. All of the issued and outstanding shares of common stock of DVGG immediately
prior to this Share Exchange are, and all shares of common stock of DVGG when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable U.S. federal and state securities laws and state corporate laws,
and will have been issued free of preemptive rights of any security holder. The
issuance of all of the shares of DVGG described in this Section 2.2 have been,
or will be, as applicable, in compliance with U.S. federal and state securities
laws and state corporate laws and no stockholder of DVGG has any right to
rescind or bring any other claim against DVGG for failure to comply with the
Securities Act, or state securities laws.

 

Section 2.3 Shell Status. As of the date of this Agreement, DVGG represents that
is a “shell company” as that term is defined in Rule 405 of the Securities Act
and Rule 12b-2 of the Exchange Act.

 

Section 2.4 Authorization, Validity and Enforceability of Agreements. DVGG has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively
the “Agreements”) to perform its obligations hereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Agreements by DVGG and the consummation by DVGG of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
of DVGG, and no other corporate proceedings on the part of DVGG are necessary to
authorize the Agreements or to consummate the transactions contemplated hereby
and thereby. The Agreements constitute the valid and legally binding obligation
of DVGG and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. DVGG does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, resulting from the issuance of the DVGG
Shares in connection with the Share Exchange.

 

Section 2.5 No Conflict or Violation. Neither the execution and delivery of the
Agreements by DVGG, nor the consummation by DVGG of the transactions
contemplated thereby will: (i) contravene, conflict with, or violate any
provision of the DVGG Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which DVGG is subject; (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which DVGG is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of DVGG’ assets, including without limitation, the DVGG
Shares.

 

Section 2.6 Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of DVGG, currently threatened against
DVGG or any of its affiliates, that may affect the validity of this Agreement or
the right of DVGG to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of DVGG, currently threatened against DVGG or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against or relating to DVGG or any of its affiliates. Neither DVGG nor any of
its affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no Action by DVGG or any of its affiliates currently
pending or which DVGG or any of its affiliates intends to initiate.

 



  3

   



 

Section 2.7 Compliance with Laws. DVGG has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 

Section 2.8 Financial Statements. DVGG’s financial statements (the “Financial
Statements”) have been prepared in accordance with generally accepted accounting
principles applicable in the United States of America (“U.S. GAAP”) applied on a
consistent basis, except that those Financial Statements that are not audited do
not contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of DVGG as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. DVGG has no material liabilities (contingent or otherwise). DVGG is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. DVGG maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

Section 2.9 Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, DVGG Board minutes and financial and other records of
whatsoever kind of DVGG have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of DVGG. DVGG maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.

 

Section 2.10 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by DVGG to arise,
between DVGG and any accountants and/or lawyers formerly or presently engaged by
DVGG. DVGG is current with respect to fees owed to its accountants and lawyers.

 

Section 2.11 Absence of Undisclosed Liabilities. Except as specifically
disclosed herein: (A) there has been no event, occurrence or development that
has resulted in or could result in a Material Adverse Effect; (B) DVGG has not
incurred any liabilities, obligations, claims or losses, contingent or
otherwise, including debt obligations, other than professional fees to be paid
prior to Closing; (C) DVGG has not declared or made any dividend or distribution
of cash or property to its shareholders, purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, or issued any
equity securities other than with respect to transactions contemplated hereby;
(D) DVGG has not made any loan, advance or capital contribution to or investment
in any person or entity; (E) DVGG has not discharged or satisfied any lien or
encumbrance or paid any obligation or liability (absolute or contingent), other
than current liabilities paid in the ordinary course of business; (F) DVGG has
not suffered any losses or waived any rights of material value, whether or not
in the ordinary course of business, or suffered the loss of any material amount
of prospective business; and (G) except for the Share Exchange, DVGG has not
entered into any transaction other than in the ordinary course of business, or
entered into any other material transaction, whether or not in the ordinary
course of business.

 

Section 2.12 No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to DVGG or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by DVGG but which has not been so publicly announced or disclosed. DVGG has not
provided to 12RT, or the 12RT Shareholder, any material non-public information
or other information which, according to applicable law, rule or regulation, was
required to have been disclosed publicly by DVGG but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement and/or the Share Exchange.

 

Section 2.13 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of DVGG in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained
herein and/or therein not misleading.

 



  4

   



 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF 12RT

 

12RT represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to 12RT, are true and complete as of
the date hereof.

 

Section 3.1 Corporate Organization

 

A. 12 Hong Kong Limited is a Hong Kong Special Administrative Region
corporation, and has all requisite corporate power and authority to own its
properties and assets and governmental licenses, authorizations, consents and
approvals to conduct its business as now conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of its
activities makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
Material Adverse Effect on the activities, business, operations, properties,
assets, condition or results of operation of 12RT. “Material Adverse Effect”
means, when used with respect to 12RT, any event, occurrence, fact, condition,
change or effect, which, individually or in the aggregate, would reasonably be
expected to be materially adverse to the business, operations, properties,
assets, condition (financial or otherwise), or operating results of 12RT, or
materially impair the ability of 12RT to perform its obligations under this
Agreement, excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement; or (ii) changes in the U.S. securities markets generally.

 

B. Copies of the formation documents of 12RT, or their equivalent, with all
amendments thereto, as of the date hereof (the “12RT Charter Documents”), have
been furnished to DVGG, if so requested, and such copies are accurate and
complete as of the date hereof. The minute books of 12RT are current as required
by law, contain the minutes of all meetings of the 12RT Board and its
stockholders from its date of formation to the date of this Agreement, and
adequately reflect all material actions taken by the 12RT Board and its
stockholders. 12RT is not in violation of any of the provisions of the 12RT
Charter Documents.

 

Section 3.2 Capitalization of 12RT.

 

A. 12RT represents and warrants that it currently has, and shall continue to
have as of the date of Closing, Four Million (4,000,000) shares of common stock
issued and outstanding and NIL shares of Preferred Stock issued and outstanding.

 

B. All of the issued and outstanding shares of common stock of 12RT immediately
prior to this Share Exchange are, and all shares of common stock of 12RT when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable securities laws and corporate laws of Hong Kong and will have
been issued free of preemptive rights of any security holder.

 

Section 3.3 Shareholders of 12RT’s Common Stock. 12RT has provided DVGG a true
and complete list of the holders of all issued and outstanding shares of 12RT
including number of DVGG shares held as of the date of this Agreement.

 

Section 3.4 Directors and Officers of 12RT. The duly elected or appointed
directors and the duly appointed officers of 12RT are as set out in Schedule
3.4.

 

Section 3.5 Financial Statements. 12RT has kept all books and records since
inception and such financial statements have been prepared in accordance with
Generally Accepted Accounting Principles (“GAAP”) consistently applied
throughout the periods involved. The balance sheets are true and accurate and
present fairly as of their respective dates the financial condition of 12RT. As
of the date of such balance sheets, except as and to the extent reflected or
reserved against therein, including but not limited to any previous tax
liability 12RT had no liabilities or obligations (absolute or contingent) which
should be reflected in the balance sheets or the notes thereto prepared in
accordance with GAAP, and all assets reflected therein are properly reported and
present fairly the value of the assets of 12RT, in accordance with GAAP. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by GAAP.

 



  5

   



 

The books and records, financial and otherwise, of 12RT are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.

 

All of 12RT’s assets are reflected on its financial statements, and 12RT has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise which is not reflected on its financial statements.

 

Section 3.6 Information. The information concerning 12RT set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

Section 3.7 Personal Property. 12RT possesses, and has good and marketable title
of all property necessary for the continued operation of the business of 12RT as
presently conducted and as represented to DVGG. All such property is used in the
business of 12RT. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by 12RT
and its subsidiaries is owned by 12RT or its subsidiaries free and clear of all
liens, security interests, charges, encumbrances, and other adverse claims.

 

Section 3.8 Intellectual Property. 12RT represents and warrants that all
trademarks and trademark applications, and all patents and patent applications,
as set forth in Schedule 3.8, and any trade secrets, and “know-how” held
relating to business of 12RT, and all other intangible assets, in 12RT’s
possession or that may be reasonably acquired by 12RT any other proprietary
information and trade secrets relating to the business of 12RT (collectively the
“Intellectual Property”) shall remain the intellectual property of 12RT as of
the date of Closing of this Agreement and that 12RT shall take any steps
reasonable to assign or otherwise transfer any Intellectual Property right to
DVGG, as necessary to protect DVGG’s rights to the same. Further, 12RT owns,
free and clear of any encumbrance, or has the valid right to sell all
Intellectual Property used by in its business, as currently conducted. 12RT
represents that it has not received any written complaint, claim or notice
alleging any such infringement, violation or misappropriation. Additionally,
12RT has taken reasonable precautions (i) to protect its rights in its
Intellectual Property and (ii) to maintain the confidentiality of its trade
secrets, know-how and other confidential Intellectual Property, related to the
business and to 12RT’s knowledge, there have been no acts or omissions by the
managers, members, employees and agents of 12RT, the result of which would be to
materially compromise the rights of 12RT to apply for or enforce appropriate
legal protection of 12RT’s Intellectual Property.

 

Section 3.9 Material Contracts and Transactions. Schedule 3.9 attached hereto
lists each material contract, agreement, license, permit, arrangement,
commitment, instrument or contract to which 12RT or any of its subsidiaries is a
party (each, a “Contract”). Each Contract is in full force and effect, and there
exists no material breach or violation of or default by 12RT or any of its
subsidiaries under any Contract, or any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any Contract by 12RT or any of its subsidiaries. The continuation,
validity, and effectiveness each Contract will in no way be affected by the
consummation of the Transaction or any of the transactions contemplated in this
Agreement. There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Contract.

 

Section 3.10 Subsidiaries. Except as set forth on Schedule 3.10, 12RT does not
have any subsidiaries or agreements of any nature to acquire any subsidiary or
to acquire or lease any other business operations. Each subsidiary of 12RT is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Each subsidiary of 12RT is duly qualified to do business and is in good standing
as a corporation in each of the jurisdictions in which 12RT owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the business
of 12RT and its subsidiaries taken as a whole. 12RT owns all of the shares of
each subsidiary of 12RT and there are no outstanding options, warrants,
subscriptions, conversion rights, or other rights, agreements, or commitments
obligating any subsidiary of 12RT to issue any additional common shares of such
subsidiary, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire from any subsidiary of 12RT any
shares of such subsidiary.

 



  6

   



 

Section 3.11 Absence of Certain Changes or Events. As of the date of this
Agreement, (a) there has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of 12RT;
and (b) 12RT has not: (i) declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (ii) made any material change in its method of management, operation
or accounting; (iii) entered into any other material transaction other than in
the ordinary course of its business; or (iv) made any increase in or adoption of
any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees.

 

Section 3.12 Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of 12RT after
reasonable investigation, threatened by or against 12RT or affecting 12RT or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
12RT does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality.

 

Section 3.13 Compliance With Laws and Regulations. To the best of its knowledge,
12RT has complied with all applicable statutes and regulations, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of 12RT or except to the
extent that noncompliance would not result in the occurrence of any material
liability for 12RT. This compliance includes, but is not limited to, the filing
of all reports to date with relevant authorities.

 

Section 3.14 Approval of Agreement. The Board of Directors of 12RT has
authorized the execution and delivery of this Agreement by 12RT and has approved
this Agreement and the transactions contemplated hereby.

 

Section 3.15 Valid Obligation. This Agreement and all agreements and other
documents executed by 12RT in connection herewith constitute the valid and
binding obligation of 12RT, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF 12RT SHAREHOLDERS

 

The 12RT Shareholders hereby severally and not jointly represents and warrants
to DVGG:

 

Section 4.1 Authority. The 12RT Shareholders have the right, power, authority
and capacity to execute and deliver this Agreement to which such 12RT
Shareholders are a party, to consummate the transactions contemplated by this
Agreement, and to perform such 12RT Shareholder’s obligations under this
Agreement. This Agreement has been duly and validly authorized and approved,
executed and delivered by the 12RT Shareholders. Assuming this Agreement has
been duly and validly authorized, executed and delivered by the parties thereto
other than such 12RT Shareholders, this Agreement is duly authorized, executed
and delivered by the 12RT Shareholders and constitutes the legal, valid and
binding obligations of the 12RT Shareholders, enforceable against the 12RT
Shareholders in accordance with their respective terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally.

 



  7

   



 

Section 4.2 No Conflict. Neither the execution or delivery by the 12RT
Shareholders of this Agreement to which the 12RT Shareholders are a party nor
the consummation or performance by the 12RT Shareholders of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of the 12RT Shareholders; (b) contravene, conflict with, constitute a
default (or an event or condition which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination or acceleration
of, any agreement or instrument to which any of the 12RT Shareholders are a
party or by which the properties or assets of the 12RT Shareholders is bound; or
(c) contravene, conflict with, or result in a violation of, any law or order to
which any of the 12RT Shareholders, or any of the properties or assets of the
12RT Shareholders, may be subject.

 

Section 4.3 Litigation. There is no pending Action against the 12RT Shareholders
that involves the 12RT Shares or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of 12RT and, to
the knowledge of the 12RT Shareholders, no such Action has been threatened, and
no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Action.

 

Section 4.4 Ownership of Shares. The 12RT Shareholders are the record and
beneficial owners of the 12RT Shares. The 12RT Shareholder are not the record or
beneficial owners of any other shares of 12RT. The 12RT Shareholders have and
shall transfer at the Closing, good and marketable title to the 12RT Shares,
free and clear of all liens, claims, charges, encumbrances, pledges, mortgages,
security interests, options, rights to acquire, proxies, voting trusts or
similar agreements, restrictions on transfer or adverse claims of any nature
whatsoever, excepting only restrictions on future transfers imposed by
applicable law.

 

Section 4.5 Pre-emptive Rights. The 12RT Shareholders have no pre-emptive rights
or any other rights to acquire any shares of 12RT that have not been waived or
exercised.

 

ARTICLE V

 

CONDITIONS TO THE OBLIGATIONS OF 12RT AND THE 12RT SHAREHOLDERS

 

The obligations of 12RT to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by 12RT or the 12RT
Shareholders, as the case may be, in their sole discretion:

 

Section 5.1 Representations and Warranties of DVGG. All representations and
warranties made by DVGG in this Agreement shall be true and correct in all
material respects on and as of the Closing Date.

 

Section 5.2 Agreements and Covenants. DVGG shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of DVGG shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 



  8

   



 

Section 5.5 Obligations Prior to Closing. DVGG must have caused the following to
occur prior to Closing:

 

A. DVGG shall have filed with the Financial Industry Regulatory Authority
(“FINRA”) such paperwork as necessary to complete a Six-for-One (6:1) forward
split (the “Forward Split”) of the DVGG common stock;

 

B. DVGG shall: (i) increase its authorized shares Common Stock from the present
amount of 100,000,000 to 500,000,000; and, (ii) decrease its authorized shares
of undesignated Preferred Stock from the present amount of 100,000,000 to
50,000,000, DVGG shall effectuate this by filing Amended Articles of
Incorporation with the Secretary of State of Nevada;

 

C. DVGG shall have effectuated a name change to better reflect the
post-transaction business of the Company, DVGG shall effectuate this by filing
Amended Articles of Incorporation with the Secretary of State of Nevada;

 

D. DVGG shall, at Closing, have caused the cancellation of 19,800,000 shares of
pre-split common stock, which shall be canceled and returned authorized but
unissued status; and,

 

E. DVGG shall deliver the following documents to 12RT: (i) share certificates
evidencing the DVGG Shares registered in the name of the 12RT
Shareholder;(ii) this Agreement duly executed; (iii) such other documents as
12RT or the 12RT Shareholder may reasonably request for the purpose of
evidencing the accuracy of any of the representations and warranties of DVGG,
evidencing the performance of, or compliance by DVGG with any covenant or
obligation required to be performed or complied with by DVGG, evidencing the
satisfaction of any condition referred to in this Article V, or otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.

 

Section 5.6 No Material Adverse Effect. There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to DVGG.

 

Section 5.7 Employment Agreements. DVGG will have received from 12RT copies of
all agreements or arrangements that evidence the employment of all of the hourly
and salaried employees of 12RT as set forth on Schedule 5.7 attached hereto,
which constitute all of the employees reasonably necessary to operate the
business of 12RT substantially as presently operated.

 

ARTICLE VI

 

CONDITIONS TO THE OBLIGATIONS OF DVGG

 

The obligations of DVGG to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by DVGG in its sole
discretion:

 

Section 6.1 Representations and Warranties of 12RT and the 12RT Shareholder. All
representations and warranties made by 12RT and the 12RT Shareholder on behalf
of themselves individually in this Agreement shall be true and correct on and as
of the Closing Date.

 

Section 6.2 Approval by Majority Consent. The holders of at least a majority
(51%) of the outstanding shares of common stock of 12RT must approve this
Agreement by written consent prior to the Closing Date.

 

Section 6.3 Agreements and Covenants. 12RT and the 12RT Shareholder shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.

 

Section 6.4 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 



  9

   



 

Section 6.5 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
12RT shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

 

Section 6.6 Documents. 12RT and the 12RT Shareholder must deliver to DVGG at the
Closing:

 

A. 12RT shall have prepared and presented to DVGG two years of audited financial
statements, such statements shall have been audited by a Public Company
Accounting Oversight Board registered and approved audit firm;

 

B. share certificates evidencing the number of 12RT Shares, along with executed
share transfer forms transferring such 12RT Shares to DVGG;

 

C. this Agreement to which the 12RT and the 12RT Shareholder are each a party,
duly executed; and

 

D. such other documents as DVGG may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of 12RT and
the 12RT Shareholder, (ii) evidencing the performance of, or compliance by 12RT
and the 12RT Shareholder with, any covenant or obligation required to be
performed or complied with by 12RT and the 12RT Shareholder, as the case may be,
(iii) evidencing the satisfaction of any condition referred to in this Article
VI, or (iv) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.

 

Section 6.7 No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any person, any claim asserting that such person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the 12RT Shares, or any other stock, voting, equity, or ownership
interest in, 12RT, or (b) is entitled to all or any portion of the DVGG Shares.

 

ARTICLE VII

 

SURVIVAL AND INDEMNIFICATION

 

Section 7.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the three-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 



  10

   



 

Section 7.2 Indemnification.

 

A. Indemnification Obligations in favor of DVGG. From and after the Closing Date
until the expiration of the Survival Period, 12RT shall reimburse and hold
harmless DVGG and its shareholders (such person and their heirs, executors,
administrators, agents, successors and assigns is referred to herein as a “DVGG
Indemnified Party”) against and in respect of any and all damages, losses,
settlement payments, in respect of deficiencies, liabilities, costs, expenses
and claims suffered, sustained, incurred or required to be paid by such DVGG
Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any DVGG Indemnified Party, which arises or results from a third-party
claim brought against a DVGG Indemnified Party to the extent based on a breach
of the representations and warranties with respect to the business, operations
or assets of 12RT. All claims of DVGG pursuant to this Section 7.2 shall be
brought by DVGG on behalf of DVGG and those Persons who were stockholders of
DVGG immediately prior to the Closing Date. In no event shall any such
indemnification payments exceed $50,000 in the aggregate from 12RT. No claim for
indemnification may be brought under this Section 7.2(A) unless all claims for
indemnification, in the aggregate, total more than $10,000.

 

B. Indemnification Obligations in favor of 12RT and the 12RT Shareholder. From
and after the Closing Date until the expiration of the Survival Period, DVGG and
the DVGG shareholders shall indemnify and hold harmless 12RT, the 12RT
Shareholder, and his respective officers, directors, agents, attorneys and
employees, and each person, if any, who controls or may “control” (within the
meaning of the Securities Act) any of the forgoing persons or entities (each a
“12RT Indemnified Person”) from and against any and all losses, costs, damages,
liabilities and expenses arising from claims, demands, actions, causes of
action, including, without limitation, legal fees (collectively, “Damages”)
arising out of: (i) any breach of representation or warranty made by DVGG in
this Agreement and in any certificate delivered by DVGG pursuant to this
Agreement; (ii) any breach by DVGG of any covenant, obligation or other
agreement made by DVGG in this Agreement; and (iii) a third-party claim based on
any acts or omissions by DVGG. In no event shall any such indemnification
payments exceed $50,000 in the aggregate from DVGG. No claim for indemnification
may be brought under this Section 7.2(B) unless all claims for indemnification,
in the aggregate, total more than $10,000.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.

 

Section 8.2 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
each Party, as incurred respectively.

 

Section 8.3 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or 7 days after being sent by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
addresses set forth in the Preamble of this Agreement, or to such other persons
or at such other addresses as shall be furnished by any party by like notice to
the others, and such notice or communication shall be deemed to have been given
or made as of the date so delivered or mailed. No change in any of such
addresses shall be effective insofar as notices under this Section 8.3 are
concerned unless notice of such change shall have been given to such other party
hereto as provided in this Section 8.3.

 

Section 8.4 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 



  11

   



 

Section 8.5 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 8.6 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 8.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 8.8 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the U.S. District Court for Nevada, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 8.3.

 

Section 8.9 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 8.10 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.

 

Section 8.11 Amendments and Waivers. Except as otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

 

[SIGNATURE PAGE FOLLOWS]

 

  12

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



DEVAGO, INC.       Per: /s/ Jose Armando Acosta Crespo

Name:

Jose Armando Acosta Crespo   Title: President and Chief Executive Officer      
 

12 HONG KONG LIMITED

 

 

 

 

Per:

/s/ Angelo Ponzetta

 

Name:

Angelo Ponzetta

 

Title:

President and Chief Executive Officer

 

 

 

 

12 HONG KONG LIMITEDSHAREHOLDERS

 

 

 

 

Per:

/s/ Angelo Ponzetta

 

Name:

Angelo Ponzetta, on behalf of the

 

 

Shareholders representing 100% of the

 

 

issued and outstanding shares of

 

 

12 Hong Kong Limited

 



 



  13

   



 

DISCLOSURE SCHEDULE

to the

SHARE EXCHANGE AGREEMENT

By and Among

 

DEVAGO, INC.,

 

12 HONG KONG LIMITED,

 

AND

 

THE SHAREHOLDERS OF 12 HONG KONG LIMITED

 

These Disclosure Schedules have been prepared pursuant to the Share Exchange
Agreement (the “Agreement”) by and among DEVAGO, INC., a Nevada corporation
(“DVGG”), 12 Hong Kong Limited (“12RT”), and the individual shareholders of
12RT. Except as otherwise defined herein, capitalized terms used herein will
have the same meaning given to them in the Share Exchange Agreement. Schedule
and paragraph numbers herein correspond to the Section and Subsection numbering
in applicable Article of the Share Exchange Agreement. Section and Subsection
headings contained herein are included for purposes of identifying the relevant
disclosures and for the convenience of the reader and are not intended to
supplement or modify the meaning of the disclosures in any way.

 



  14

   



 

SCHEDULE 3.4

 

DIRECTORS AND OFFICERS OF 12 HONG KONG LIMITED

 



Angelo Ponzetta: 

Chief Executive Officer

Daniele Monteverde: 

Chief Financial Officer



 



  15

   



 

SCHEDULE 3.8

 

INTELLECTUAL PROPERTY

 



Country:

Application #:

Description:

Filing Date:

1.

U.S.A.

20150161712

Unifying Shopping Experience System

December 23, 2013

2.

China

201410418985.X

Unifying Shopping Experience System

August 22, 2014

3.

E.U.

P2104-1526

Unifying Shopping Experience System

December 10, 2013



 



  16

   



 

SCHEDULE 3.9

 

MATERIAL CONTRACTS

 



With:

Dated:

Material Terms/Description:

1.

Licensee Agreement with 12 Japan

Mar 2015

10 Years contract for the use of our Patent, and technology developments.

2.

NDA with Norbert Frei Consulting in Switzerland

Mar 2017

NDS for the preparation of a distribution Agreement. IMirror delivered and
installed.



 

All other contracts are through 12 Japan, which will pay royalties and licensee
fees to 12 Hong Kong.

 



  17

   



 

SCHEDULE 3.10

 

SUBSIDIARIES OF 12RT

 

None.

 

  18

   





 

SCHEDULE 5.7

 

12RTEMPLOYMENT AGREEMENTS AND ARRANGEMENTS

 

As of the date of this Agreement, the following hourly and salaried employees of
12RT are reasonably necessary to operate the business of 12RTas substantially
presently operated:

 



Name of Party

Date of Agreement

1.

Mamoru Wakimoto

July 2016

2.

Shohei Murata

July 2016



 

 



19



 